
	

115 SRES 106 IS: Expressing the sense of the Senate to support the territorial integrity of Georgia. 
U.S. Senate
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 106
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2017
			Mr. Wicker (for himself and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate to support the territorial integrity of Georgia. 
	
	
 Whereas principle IV of the Helsinki Final Act of 1975 states, The participating States will respect the territorial integrity of each of the participating States. Accordingly, they will refrain from any action inconsistent with the purposes and principles of the Charter of the United Nations against the territorial integrity, political independence or the unity of any participating State, and in particular from any such action constituting a threat or use of force … and participating States will likewise refrain from making each other’s territory the object of military occupation.;
 Whereas the Charter of the United Nations states, All Members shall refrain in their international relations from the threat or use of force against the territorial integrity or political independence of any state.;
 Whereas, since 1993, the sovereignty and territorial integrity of Georgia have been reaffirmed by the international community in all United Nations Security Council resolutions on Georgia;
 Whereas the Government of Georgia has pursued a peaceful resolution of the conflict with Russia over Georgia’s territories of Abkhazia and the Tskhinvali region/South Ossetia;
 Whereas the recognition by the Government of the Russian Federation of Abkhazia and Tskhinvali region/South Ossetia on August 26, 2008, was in violation of the sovereignty and territorial integrity of Georgia and contradicting principles of Helsinki Final Act of 1975, the Charter of the United Nations, and the August 12, 2008, Ceasefire Agreement;
 Whereas the United States-Georgia Charter on Strategic Partnership, signed on January 9, 2009, underscores that support for each other’s sovereignty, independence, territorial integrity and inviolability of borders constitutes the foundation of our bilateral relations.;
 Whereas, according to the Government of Georgia’s State Strategy on Occupied Territories, the Government of Georgia has committed itself to a policy of peaceful engagement, the protection of economic and human rights, freedom of movement, and the preservation of cultural heritage, language, and identity for the people of Abkhazia and the Tskhinvali region/South Ossetia;
 Whereas the August 2008 war between the Russian Federation and Georgia resulted in civilian and military casualties, the violation of the sovereignty and territorial integrity of Georgia, and large numbers of internally displaced persons;
 Whereas the annual United Nations General Assembly Resolution on the Status of Internally Displaced Persons and Refugees from Abkhazia, Georgia and the Tskhinvali region/South Ossetia, Georgia recognizes that the right of return of all internally displaced persons and refugees and their descendants, regardless of ethnicity, as well as their property rights, remains unfulfilled;
 Whereas the Government of the Russian Federation is building barbed wire fences and installing, so-called border signs and other artificial barriers along the occupation line and depriving the people residing within the occupied regions and in the adjacent areas of their fundamental rights and freedoms, including, the freedom of movement, family life, education in their native language, and other civil and economic rights;
 Whereas the August 12, 2008, Ceasefire Agreement, agreed to by the Governments of the Russian Federation and Georgia—
 (1)provides that all troops of the Russian Federation shall be withdrawn to pre-war positions; (2)provides that free access shall be granted to organizations providing humanitarian assistance in regions affected by the violence in August 2008; and
 (3)launched the Geneva International Discussions between Georgia and the Russian Federation; Whereas, on November 23, 2010, President of Georgia Mikheil Saakashvili declared before the European Parliament that Georgia will never use force to restore its territorial integrity and sovereignty;
 Whereas, on March 7, 2013, the bipartisan Resolution of the Parliament of Georgia on Basic Directions of Georgia’s Foreign Policy confirmed Georgia’s commitment for the non-use of force, pledged by the President of Georgia in his address to the international community from the European Parliament in Strasburg on November 23, 2010;
 Whereas, on June 27, 2014, in the Association Agreement between Georgia and the European Union, Georgia reaffirmed its commitment to restore its territorial integrity in pursuit of a peaceful and lasting conflict resolution, of pursuing the full implementation of the August 12, 2008, ceasefire agreement;
 Whereas, despite the unilateral legally binding commitment to the non-use of force pledged by the Government of Georgia, the Government of the Russian Federation still refuses to reciprocate with its own legally binding non-use of force pledge;
 Whereas the European Union Monitoring Mission (EUMM) is still denied access to the occupied regions of Abkhazia and the Tskhinvali region/South Ossetia, despite the fact that its mandate covers the whole territory of Georgia within its internationally recognized borders;
 Whereas the Government of the Russian Federation continues to enhance its military bases illegally stationed in occupied regions of Abkhazia and the Tskhinvali region/South Ossetia without the consent of the Government of Georgia or a mandate from the United Nations or other multilateral organizations;
 Whereas the Government of the Russian Federation continues the process of aggression carried out against Georgia since the early 1990s and occupation of Georgia’s territories following the August 2008 Russia-Georgia War;
 Whereas the March 5, 2017, closure of two crossing points on the Administrative Boundary Line (ABL) with Abkhazia in the villages of Nabakevi and Otobaia violated fundamental rights to freedom of movement, privacy, and family life, as well as access to education and health care for the local population, contravening commitments to work towards enhanced security and improved living conditions for the conflict-affected population;
 Whereas President of the Russian Federation Vladimir Putin has ordered his government to conclude an agreement to effectively incorporate the military of Georgia's South Ossetia region into the Russian armed forces' command structure, thereby impeding the peace process;
 Whereas the Government of the Russian Federation’s policy vis-à-vis Georgia and the alarming developments in the region illustrate that the Government of the Russian Federation does not accept the independent choice of sovereign states and strives for the restoration of zones of influence in the region, including through the use of force, occupation, factual annexation, and other aggressive acts; and
 Whereas the United States applied the doctrine of non-recognition in 1940 to the countries of Estonia, Latvia, and Lithuania, and every Presidential administration of the United States honored this doctrine until independence was restored to those countries in 1991: Now, therefore, be it
		
	
 That the Senate— (1)supports the policy, popularly known as the Stimson Doctrine, of the United States to not recognize territorial changes effected by force, and affirms that this policy should continue to guide the foreign policy of the United States;
 (2)condemns the military intervention and occupation of Georgia by the Russian Federation and its continuous illegal activities along the occupation line in Abkhazia and Tskhinvali region/South Ossetia;
 (3)calls upon the Government of the Russian Federation to withdraw its recognition of Georgia’s territories of Abkhazia and the Tskhinvali region/South Ossetia as independent countries, to refrain from acts and policies that undermine the sovereignty and territorial integrity of Georgia, and to take steps to fulfill all the terms and conditions of the August 12, 2008, Ceasefire Agreement between Georgia and the Russian Federation;
 (4)stresses the necessity of progress on core issues within the Geneva International Discussions, including a legally binding pledge from the Government of the Russian Federation on the non-use of force, the establishment of international security arrangements in the occupied regions of Georgia, and the safe and dignified return of internally displaced persons and refugees to the places of their origin;
 (5)urges the United States Government to declare unequivocally that the United States will not under any circumstances recognize the de jure or de facto sovereignty of the Russian Federation over any part of Georgia, its airspace, or its territorial waters, including Abkhazia and the Tskhinvali region/South Ossetia;
 (6)urges the President to deepen cooperation with the Government of Georgia in all areas of the United States-Georgia Charter on Strategic Partnership, including Georgia’s advancement towards Euro-Atlantic integration;
 (7)urges the President to place emphasis on enhancing Georgia’s security through joint military training and providing self-defensive capabilities in order to enhance Georgia's independent statehood and national sovereignty; and
 (8)affirms that a free, united, democratic, and sovereign Georgia is in the long-term interest of the United States as it promotes peace and stability in the region.
			
